Exhibit 10.2
 
EMPLOYMENT AGREEMENT
BY AND BETWEEN NTN BUZZTIME, INC. AND MICHAEL BUSH


AMENDMENT ONE


The Amended and Restated Employment Agreement by and between NTN Buzztime, Inc.,
a Delaware corporation (the “Company”) and Michael Bush (the “Executive”),
effective April 12, 2010 (the “Agreement”), is hereby amended on March 21, 2011
(the “Effective Date”), as follows:


 
1.
Section 2.2 is deleted in its entirety and replaced by the following:



2.2           Incentive Bonus.  During the Period of Employment, the Executive
shall be eligible to receive an annual incentive bonus (“Incentive Bonus”) in an
amount to be determined by the Board in its sole discretion, based on the
achievement of performance objectives established by the Board for that
particular period.  The Executive’s target potential Incentive Bonus amount for
the 2010 calendar year shall be set at 50% of the Executive’s Base Salary.  For
calendar year 2010 the Executive’s Incentive Bonus shall be pro rated based on
hire date and any approved leave of absence and shall be based on and subject to
the requirements set forth in the 2010 NTN Buzztime Executive Incentive Plan.


For purposes of clarity, the Executive’s target potential Incentive Bonus for
2010 prior to any pro rating shall be One Hundred Eighty Seven Thousand Five
Hundred Dollars ($187,500), which is equal to fifty percent (50%) of his initial
Base Salary. A portion of the Incentive Bonus for 2010 will be guaranteed in the
amount of $50,000, which amount will be paid by March 15, 2011.


The Board will in its sole discretion reserve the possibility to award an
Incentive Bonus of up to 100% of the Executive’s Base Salary for demonstrated
extraordinary performance.


The Incentive Bonus for 2011 (the “2011 Incentive Bonus”) is subject to the
terms and conditions of the NTN Buzztime, Inc. Executive Incentive Plan for
Eligible Employees of NTN Buzztime, Inc. for Fiscal Year 2011; provided that the
2011 Incentive Bonus will be guaranteed at a minimum of $50,000.  The Executive
will participate in establishing the 2011 Incentive Bonus targets and present to
the Board (1) such recommendations with respect to such targeted levels that
Executive determines in good faith are advisable, or (2) such other
modifications to the bonus program for 2011 (including, without limitation, any
other performance factors on which the 2011 Incentive Bonus determination may be
based) as the Executive determines in good faith are advisable.  The Board will
consider in its sole discretion adjusting such targeted levels and making such
adjustment to the Incentive Bonus program in good faith based on the Executive’s
recommendations, but shall have no obligation to make any such adjustment.


Any Incentive Bonus will be paid to the Executive within thirty (30) days after
receipt of the independent auditor’s report on the Company’s annual financial
statements for the year in question, but in no event later than March 15 of the
year following the year that the Incentive Bonus relates; provided that the
Incentive Bonus will not be deemed earned and will not be paid to the Executive
unless the Executive is employed by the Company on such payment date and be
subject to the terms and conditions of the plan document governing the Incentive
Bonus for the applicable fiscal year.  Payment of the Incentive Bonus, if any,
will be subject to withholdings in accordance with the Company’s standard
payroll procedures.
 
 
 

 
IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.


EXECUTIVE:
 
NTN BUZZTIME, INC.
                               
/s/ Michael Bush
  By:
/s/ Jeff Berg
 
Michael Bush
   
Jeff Berg
 
 
   
Chairman of the Board of Directors
 


 
 
 
 

--------------------------------------------------------------------------------